MARSHALL, C. J.
Epitomized Opinion
First Publication of this Opinion
An action of quo warranto brought by the relator as prosecuting attorney, against the defendant as Common Pleas Judge of Cuya-hoga county, to inquire by what warrant he exercises the office of Chief Justice of that court, and asking that he be ousted therefrom. The defendant demurred to the petition and this presents three questions for consideration.
1. Whether the amendment of March 13, 1923 (110 OL. 52) to 1558 GC., providing a Chief Justice for this court and specifying his duties, is a law of a general nature, and if so, whether it has uniform operation throughout the State, and whether it contravenes Sec. 26, Art. II, Ohio Const.
2. Whether that amendment creates an “office,” and therefore contravenes Sec. 2, Art X, and Sec. 10, Art. IV, of the constitution, and also whether it is such “other office,” as a Common Pleas judge cannot hold by reason of Sec. 14, Art. IV, constitution.
3. Whether it contravenes that provision of said Sec. 14 which forbids diminishing the pay of such a judge during his term of office.
The Supreme Court held that as the subject matter of the law is general, having appl' cation to Common Pleas judges, and notwithstanding that in some counties of the state there is but one judge while in others there are two or more, yet its provisions permit it to operate in every county where there are or may be two or more judges. That the con-stituí on provides for additional judges in each county, and that this provision would be impotent, if the legislature could not provide administrative machinery to carry it into effect, which is all that this amendment does. It therefore has uniform operation. 6 OS. 269; 62 OS. 637; 97 OS. 41, and 84 OS. 143, cited and considered. Constitutional authority for this change is found in Sec. 18, Art. IV., Const., providing the power and jurisdiction of the judges.
2. That the respondent having been selected by his associates merely, and not “nominated and elected as Chief Justice,” so long as the judges of the court merely select one of their number to discharge additional duties, there is no transgression of the constitution. The'question as to the validity of the title of a “Chief Justice,” who may hereafter be elected, can be disposed of only in an action of quo warranto therefater filed.
3. As no judge has yet been denied any part of his compensation, that question cannot here be determined; but only at the suit of a judge who complains of such treatment. Judgment for respondent.